DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Allowance
This communication is in response to the action filed on 01/20/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1, 4 and 7  and all of their dependent claims are allowed.
                                         EXAMINER’S AMENDMENTWith consultation of Umar Cheema (SPE) and with authorization of this examiner’s amendment given in an interview with Hongjuan “Laura” Li (Registration No. 79,052) on 03/01/2022.The application is amended as follows:1. 	(Currently Amended) 	An E.164 Number Mapping (ENUM)/ Domain Name System (DNS) server using an E. 164 standard for receiving, from an ENUM/DNS client, a connection destination information query indicating a connection destination associated with a telephone number of a destination terminal added to a connection request transmitted by an originating terminal and outputting the connection destination as a connection destination information response, the ENUM/DNS server comprising:
one or more processors configured to	


	
in response to 
in response to 

2. (Canceled)	 

3. (Currently Amended)	 The ENUM/DNS server according to claim 1, wherein 
	the one or more processors are configured to determine whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query; and
	 
	when determining that the originating terminal is the terminal accommodated by the first ENUM/DNS client, convert the first SIP domain included in the REGEXP of the connection destination information response to a fourth SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination, and
	when determining that the originating terminal is the terminal accommodated by the second ENUM/DNS client, convert the first SIP domain included in the REGEXP of the connection destination information response to a fifth 

4. (Currently Amended)	An E.164 Number Mapping (ENUM)/ Domain Name System (DNS) system using an E. 164 standard comprising: an ENUM/DNS client that performs a connection destination information query indicating a connection destination associated with a telephone number of a destination terminal added to a connection request transmitted from an originating terminal; and an ENUM/DNS server that receives the connection destination information query and outputs the connection destination as a connection destination information response,
	wherein the ENUM/DNS server includes one or more processors configured to
	
	
	
in response to 
in response to 

5. (Currently Amended)	The ENUM/DNS system according to claim 4,
	wherein the ENUM/DNS client includes one or more processors configured to
	

6. (Canceled)	 

7. (Previously Presented)	A control method for an E.164 Number Mapping (ENUM)/ Domain Name System (DNS) system using an E. 164 standard, the ENUM/DNS system including an ENUM/DNS client that performs a connection destination information query indicating a connection destination associated with a telephone number of a destination terminal added to a connection request transmitted from an originating terminal, and an ENUM/DNS server that receives the connection destination information query and outputs the connection destination as a connection destination information response, the control method comprising:
determining, by the ENUM/DNS server, an attribute of the originating terminal, based on the connection destination information query, wherein determining the attribute of the originating terminal comprises determining whether the originating terminal is a test terminal or a general terminal; 
acquiring, by the ENUM/DNS server, the connection destination information response comprising connection destination information associated with the destination terminal, wherein the connection destination information response comprises a first Session Initiation Protocol (SIP) domain;	
in response to determining that the originating terminal is the test terminal, converting, by the ENUM/DNS server, the first SIP domain included in REGEXP of the connection destination information response to a second SIP domain indicating the connection destination is a connection destination to be connected via an Internet Protocol (IP)-Point Of Interface (POI); and 
in response to determining that the originating terminal is the general terminal, converting, by the ENUM/DNS server, the first SIP domain included in the REGEXP of the 

8. (Previously Presented)	The control method for the ENUM/DNS system according to claim 7, further comprising: 
selecting, by the ENUM/DNS client, the connection destination, based on the converted second or third SIP domain.

9. (Currently Amended)	The ENUM/DNS system according to claim 4, wherein the one or more processors are configured to
 

when determining that the originating terminal is the terminal accommodated by the first ENUM/DNS client, convert the first SIP domain included in the REGEXP of the connection destination information response to a fourth SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination, and
when determining that the originating terminal is the terminal accommodated by the second ENUM/DNS client, convert the first SIP domain included in the REGEXP of the connection destination information response to a fifth SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination.

10. (Canceled)	


determining, by the ENUM/DNS server, whether the originating terminal is a terminal accommodated by a first ENUM/DNS client or a terminal accommodated by a second ENUM/DNS client, based on the connection destination information query; and
when ENUM/DNS server determines that the originating terminal is the terminal accommodated by the first ENUM/DNS client, converting, by the ENUM/DNS server, the first SIP domain included in the REGEXP of the connection destination information response to a fourth SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination, and         when ENUM/DNS server determines that the originating terminal is the terminal accommodated by the second ENUM/DNS client, converting, by the ENUM/DNS server, the first SIP domain included in the REGEXP of the connection destination information response to a fifth SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination.
An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR1.1312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1, 4 and 7 are allowed because the prior arts of record Kenjiro (JP2012253575A) in view of Isotalo (WO2008155460) fail to anticipate or render obvious claim limitations, “determine an attribute of the originating terminal, based on the connection destination information query, wherein determining the attribute of the originating terminal comprises determining whether the originating terminal is a determining that the originating terminal is the terminal accommodated by the second ENUM/DNS client, convert the first SIP domain included in the REGEXP of the connection destination information response to a fifth SIP domain indicating that the connection destination is a connection destination to be connected via either the first ENUM/DNS client or the second ENUM/DNS client depending on the connection destination”. The prior arts of record Kenjiro (JP2012253575A) in view of Isotalo (WO2008155460) taught a number solution system, number solution method, and carrier enum server and a method for providing a communication connection, a database of communication attributes, and a terminal or other network element using communication attributes.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Haspekian (US9591142) teaches a method of resolving a ported telephone number into a network resource identifier. Bhatt (US20100250680) teaches routing mechanisms for messaging applications using an enhanced gateway control function. The dependent claims 3, 5, 8-9 and 11 depend on the allowed claims 1, 4 and 7 therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454